Citation Nr: 1714053	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  12-27 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected duodenal ulcer, status post vagotomy and antrectomy, with right inguinal hernia repair and small bowel resection (hereinafter gastrointestinal disorder).

2.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected gastrointestinal disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to December 1983.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in May 2011 by the Manila, Philippines Regional Office (RO) of the Department of Veterans Affairs (VA) which reopened and denied the Veteran's service connection claim for a right knee disability; declined to reopen the service connection claim for a right hip disability; and granted service connection for left ear hearing loss effective from the date of claim (service connection for right ear hearing loss was already in effect) and assigned an initial noncompensable rating for bilateral hearing loss.

In December 2012, the Veteran participated in an informal RO hearing, the summary of which has been associated with his claims file.

In December 2015, the Board denied an increased rating for service-connected bilateral hearing loss, evaluated as noncompensably disabling prior to November 9, 2012 and 50 percent disabling thereafter and reopened and then denied the issues of entitlement to service connection for a right knee and a right hip disability.  The Veteran appealed the Board's decision denying service connection for a right knee and a right hip disability to the Court of Appeals for Veterans Claims (Court).  In an August 2016 Order pursuant to a Joint Motion for Partial Remand filed by the Veteran and the Secretary (parties), the Court, in part, vacated and remanded the Board's decision to the extent that it denied the Veteran's claims for service connection for a right knee and a right hip disability.  

Subsequent to the most recent Supplemental Statement of the Case (SSOC) issued in June 2015, additional medical records have been associated with the Veteran's claims file.  The Veteran specifically waived AOJ consideration of the evidence submitted after the June 2015 SSOC in an October 2016 correspondence.


FINDINGS OF FACT

1.  The Veteran's right hip disability did not manifest within one year of separation from active service, is not otherwise etiologically related to his service, and was not caused or aggravated by a service-connected disability.

2.  The Veteran's right knee disability did not manifest within one year of separation from active service, is not otherwise etiologically related to his service, and was not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in an April 2011 letter.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records.  Pertinent medical evidence associated with the claims file consists of service, private, and VA treatment records and the reports of a January 2013 VA examination and an April 2013 VA records review.  The January 2013 VA examination and April 2013 records review reports reflect that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the evidence of record.  As such, the Board finds that the January 2013 VA examination and the April 2013 VA records review reports are sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include arthritis may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis is through a demonstration of continuity of symptomatology.  

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. 
§ 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Board notes that the Veteran reports sustaining right hip and knee injuries during service when he was involved in a motor vehicle accident in which he incurred significant abdominal injuries, resulting in his current service-connected gastrointestinal disorder (duodenal ulcer status post vagotomy and antrectomy, with right inguinal hernia repair and small bowel resection).  The Veteran further reports experiencing right hip and knee pain during and since his service.  The Veteran also contends that his current right hip and right knee disabilities are secondary to his service-connected gastrointestinal disorder.

The Veteran's service treatment records demonstrate that the Veteran was involved in a motor vehicle accident in June 1982.  The service treatment records from this accident noted that the Veteran had a small abrasion on the right knee.

A March 1983 Medical Board noted that the Veteran was seen for re-evaluation for multiple injuries including a contusion of the right hip.  The physician noted that x-rays of the right hip were normal.  The diagnosis was status post contusion of the right hip.

The Veteran's November 1983 separation examination was negative for any complaints of hip or knee pain, or hip or knee disorders.  The examination specifically noted that the Veteran had a right hip contusion that had resolved.  

The Veteran underwent a general VA examination in August 1989.  The examination focused particularly on the Veteran's gastrointestinal ailments and noted that the Veteran denied any other medical problems.  The examination was negative for complaints, treatments or diagnoses related to a right hip or right knee disability.

The Veteran in a June 2011 statement and in his December 2012 Informal Hearing Conference Report, indicated that he had experienced right hip and knee pain during and since his service.

The Veteran underwent a VA examination in January 2013.  The examiner noted that the Veteran had a diagnosis of degenerative joint disease of the right knee with an onset of January 2012.  The examiner reported that the Veteran claimed that his right knee disability was related to his in-service motorcycle accident.  The examiner opined that it was less likely than not that the Veteran's current right knee disability was incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that while the Veteran sustained an in-service motorcycle accident in June 1982, the diagnoses were primarily over his abdominal/organ structures.  There were no mentions of any knee condition in the diagnosis.  A hospital transfer treatment note in June 1982 demonstrated a physical examination that revealed good range of motion and normal strength in all ranges of motion.  The examiner noted that the service treatment records failed to show any treatment/diagnoses for any right knee complaints after the motorcycle accident.  This was further corroborated by the Veteran's December 1983 Report of Medical History in which he indicated that he was in good health while denying any lameness, swollen or painful joints, trick or locked knee, broken bones or other bone/joint deformity.  The examiner also noted that the Veteran's November 1983 separation examination showed normal lower extremities with no mention of any chronic compensable right knee condition.  Therefore, the examiner opined that the Veteran's current right knee disability was less likely than not due to or related to his in-service motorcycle accident in June 1982.

Regarding the Veteran's right hip, the January 2013 VA examiner noted that the Veteran sustained a right hip contusion as a result of his in-service motor vehicle accident in June 1982.  The examiner opined that it was less likely than not that the Veteran's right hip disability was incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that while the Veteran sustained an in-service motorcycle accident in June 1982, the diagnoses were primarily over his abdominal/organ structures.  A right hip contusion was diagnosed as well but there was no mention of any hip fracture or dislocation.  A hospital transfer treatment note in June 1982 demonstrated a physical examination that revealed good range of motion and normal strength and tone in all extremities.  There was no mention of any major hip pathology.  The examiner noted that the motor vehicle accident happened on June 16, 1982 and the hospital report was done on June 25, 1982.  Notably, 9 days after the accident, his right hip was found to have good range of motion with normal strength.  Thus, this corroborated the diagnosis of a right hip contusion which was managed adequately and just 9 days later was normal.  Hence, the examiner noted that the right hip condition was acute and transitory.  This was further corroborated by the Veteran's retirement examination in December 1983 which showed that the Veteran declared that he was in excellent health and not taking any medication.  He further denied having any lameness, swollen or painful joints, broken bones or other bone/joint deformity.  The examiner also noted that the Veteran's November 1983 separation examination showed normal lower extremities.  The examiner indicated that the November 1983 separation examination noted a "contusion right hip, all resolved" and there was no mention of any chronic compensable right hip condition.  The examiner indicated that there was no medical evidence submitted to show that his claimed right hip disability manifested to a compensable year within the initial post-service presumptive period of one year.  Therefore, the Veteran's claimed right hip disability was less likely than not due to or related to the Veteran's in-service motorcycle accident.    

In an April 2013 VA addendum opinion, the January 2013 VA examiner also opined that it was less likely than not that the Veteran's current right knee and right hip disabilities were proximately due to or the result of the Veteran's service-connected gastrointestinal disability.  The examiner noted that the Veteran contended that his knee and hip disabilities were attributable to osteophytic formations.  The contention was that due to the resection of part of his intestinal tract, this affected his calcium absorption which was vital for his bones.  The examiner noted however that the orthopedic condition for which this physiologic process of calcium absorption and bone formation was vital is osteoporosis and its mild form of osteopenia, not osteoarthritis.  The joints, including the knees and hips, are composed of cartilage in their articulating surfaces.  It was these cartilaginous joint structures that were affected in osteoarthritis and these said cartilages are not made up of calcium.  Instead, they were comprised of collagen.  Furthermore, the presence of osteophytes or spurs in his knee joints which were indeed part of the degenerative process were, in fact, abnormal bone formations.  Bone formations require normal calcium absorption physiology, hence osteophytic spur formations occurring in his joints were proof that his calcium absorption was normal and not hampered at all despite his antrectomy.  This was compatible with an antrectomy because an antrectomy was the removal of the lower part of the stomach.  The smaller intestines are where the majority of nutrients and electrolytes, such as calcium, are absorbed most especially in the duodenum.  The stomach and the duodenum are where the majority of the digestion occurs.  Hence, since the Veteran's duodenum was intact and untouched, he had normal absorption of proteins, minerals and electrolytes, most in particular, calcium.  The examiner indicated that the Veteran's x-ray of the right hip demonstrated intact hip joint spaces and there was no evidence of any degenerative joint disease.  The examiner concluded that the Veteran's claimed hip and knee disabilities were less likely than not due to or related to his service-connected duodenal ulcer.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a right hip and right knee disability, to include as secondary to a service-connected gastrointestinal disorder, is not warranted.

While there is some conflicting evidence as to whether the Veteran has a current right hip disability, when affording the Veteran the benefit of the doubt, the Board finds that the Veteran has both current right hip and right knee disabilities.  Accordingly, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

As noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis if such disease is shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2016).  In this instance however, service connection for arthritis on a presumptive basis is not warranted as the record does not show evidence of arthritis of the right knee or right hip within one year of the Veteran's separation from active duty.  In this regard, the first possible evidence of possible arthritis of the right knee is the January 2013 VA examination report which noted that the Veteran had been diagnosed with degenerative joint disease of the right knee in January 2012.  The first evidence of possible evidence of possible arthritis of the right hip is the January 2013 VA examination report which noted that the Veteran had degenerative joint disease of the right hip.  Additionally, the January 2013 VA examiner also specifically indicated that there was no medical evidence submitted to show that his claimed disabilities manifested to a compensable year within the initial post-service presumptive period of one year. 

Accordingly, there is no basis for the Board to conclude that the Veteran's right hip or knee arthritis manifested to a compensable degree within one year of his discharge from service in 1983, so as to warrant service connection pursuant to 38 C.F.R. §§ 3.307, 3.309 (2016).

Regarding service connection on a direct basis, the Board notes again that the Veteran was involved in a motor vehicle accident in June 1982 which resulted in a small abrasion on the right knee and a right hip contusion.  However, the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of a right hip or right knee disability.  The record reflects that his right knee and right hip complaints were medically addressed in service, and appear to have resolved with treatment.  The Veteran's November 1983 separation examination again does not document any continued complaints, treatment, or diagnosis of right hip or right knee disorders, as the clinical evaluation was normal and specifically noted that the Veteran had a right hip contusion that had resolved.  

Additionally, the January 2013 VA examiner specifically addressed the in-service complaints related to his right knee and right hip as a result of the June 1982 motor vehicle accident.  The examiner noted that 9 days after the in-service accident, his right hip was found to have good range of motion with normal strength which corroborated the diagnosis of a right hip contusion which was managed adequately and just 9 days later was normal.  Hence, the examiner opined that the in-service right hip condition was acute and transitory.  Regarding the Veteran's in-service right knee complaints, while the June 1982 motor vehicle accident report noted a right knee abrasion, the January 2013 VA examiner indicated that the hospital transfer treatment note in June 1982 demonstrated a physical examination that revealed good range of motion and normal strength in all ranges of motion.  The examiner noted that the service treatment records failed to show any treatment/diagnoses for any right knee complaints after the motorcycle accident which included his November 1983 separation examination, which demonstrated normal lower extremities with no mention of any chronic compensable right knee condition.  

Significantly, the only medical opinions addressing the etiology of the claimed right hip and right knee disabilities on a direct basis weigh against the claims.  Notably, the January 2013 VA examiner opined that it was less likely than not that the Veteran's current right hip and right knee disabilities were incurred in or caused by the claimed in-service injury, event or illness.

None of the competent medical evidence currently of record refutes these conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

To the extent that the Veteran is asserting that he experienced right knee and right hip pain and continuing symptoms thereafter, the Board acknowledges that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, the Board finds it significant that while the Veteran at times has reported right knee and right hip pain that has continued since service, the Veteran's service treatment records fail to show any treatment/diagnoses for any right knee or right hip complaints after the motorcycle accident.  This absence of complaints included his November 1983 separation examination which demonstrated normal lower extremities with no mention of any right knee or right hip conditions.  As noted above, the November 1983 separation examination specifically indicated that the Veteran had a contusion of his right hip which had resolved.  
As noted above the January 2013 VA examiner also found it significant that the Veteran's hospital report, which was authored only 9 days after the motor vehicle accident, revealed that his right hip and right knee were found to have good range of motion with normal strength.  Hence, the examiner noted that the right hip and right knee conditions were acute and transitory.  

The Veteran's service treatment records also reflect that in the June 1982 motor vehicle accident, the Veteran suffered an abdominal hernia, a small bowel perforation and a wound infection.  Notably, on the December 1983 Report of Medical History for his separation from service, the Veteran reported that he experienced stomach, liver or intestinal trouble.  However, on the same December 1983 Report of Medical History, the Veteran specifically denied any right knee or right hip symptoms as he denied having any lameness, swollen or painful joints, broken bones or other bone/joint deformity.   

The Board notes that the fact that these in-service separation documents reflect complaints of a gastrointestinal symptoms related to the in-service motor vehicle accident suggests that if the Veteran had been experiencing chronic problems in his right hip and right knee while in service, he would not have remained silent and would not have specifically denied experiencing symptoms such as right knee or right hip pain at his separation examination and on his December 1983 Report of Medical History.

Additionally, the Veteran made no complaints specific to his right hip or right knee on a general VA examination in August 1989.  Instead, the August 1989 VA examination noted that the Veteran presented with complaints of gastrointestinal difficulties as a result of his in-service motor vehicle accident in June 1982.  Notably, on the examination, the examiner specifically indicated that "aside from occasional tension headaches, the Veteran denied any other medical problems."  

The Board again notes that the fact that these records reflect complaints of a gastrointestinal disability and tension headaches suggests that had the Veteran been experiencing chronic problems in his right hip and right knee since service, he would not have remained silent and would not have specifically denied experiencing symptoms such as right knee or right hip pain in August 1989.  

The Board finds that the Veteran's contemporaneous denials of symptoms separation distinguish the facts in this case from those in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the United States Court of Appeals for the Federal Circuit determined that the Board erred in finding that service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  Here, rather than relying on a complete absence of complaints, the Board is relying on the fact that the Veteran is documented as having denied a history of right knee and right hip complaints on several occasions immediately after service.  As noted, this is in contrast to the fact that the Veteran at that time did report numerous other problems, including his service-connected gastrointestinal disability.  

Additionally, these contemporaneous records, especially the Veteran's service separation examination, are again highly probative as they indicate that he had did not have a problem with his right knee or right hip at the time of his service separation.  These findings again contradict any current assertion that a right knee or right hip disability existed at the time of his service discharge.  Thus, the Board finds that his documented medical history is in conflict with any assertions that his current right knee or right hip symptoms have continued since service.  Under such circumstances, the Board finds that the current assertions by the Veteran of having a continuity of symptomatology since his in-service motor vehicle accident are not credible and are not afforded probative value.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).

As a result, as the Veteran was not diagnosed with an arthritis disability until many years after service and there was a significant period between his service and his post-service diagnosis where the medical record was silent for complaints or a diagnosis of right knee or right hip complaints, the Board concludes that the weight of the evidence is against a finding of continuity of symptomatology since service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Regarding service connection on a secondary basis, the Board notes that the Veteran is service connected for bilateral hearing loss, tinnitus and a gastrointestinal disability.  The Veteran specifically contends that his right hip and right knee disabilities were the result of his service-connected gastrointestinal disability.

However, the Board finds that the weight of the evidence is against a finding that the Veteran's current right hip and right knee disabilities are etiologically related to the Veteran's service-connected disabilities.  

Again, the only medical opinions addressing the etiology of the right knee or right hip disabilities on a secondary basis weigh against the claims.  Notably, the January 2013 VA examiner, in an April 2013 records review, concluded that the Veteran's claimed hip and knee disabilities were less likely than not due to or related to his service-connected gastrointestinal disability.

None of the competent medical evidence currently of record refutes these conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Given the detailed explanation for the opinions rendered, which included a discussion of medical literature on the subject in light of the facts and circumstances of the Veteran's particular case, the Board finds the January 2013 and April 2013 assessments of the VA examiner to be highly probative.  These opinions are highly probative as they reflect the VA examiner's specialized knowledge, training, and experience as to the etiology of the Veteran's right hip and right knee disabilities as well as consideration of all relevant lay and medical evidence of record.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

The Board observes that the Veteran has not contended, nor does the evidence reflect, any relationship between his service-connected hearing loss and tinnitus and his right knee and right hip disability. 

Consequently, entitlement to service connection for a right knee disability and a right knee disability is not warranted on a direct or secondary basis.

The Board again notes the Veteran's contentions regarding the etiology of his claimed right knee and right hip disabilities.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current disabilities and service, the Board finds that the Veteran and his representative do not have the medical expertise to provide an opinion regarding the right knee and right hip etiologies.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the VA examiner provided detailed rationales in support of his opinions and cited to the relevant evidence.  For these reasons, the VA examiner's opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

In sum, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a right knee and right hip disability, to include as secondary to a service-connected disability.  The benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b).  






	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a right hip disability, to include as secondary to a service-connected gastrointestinal disorder is denied.

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected gastrointestinal disorder is denied.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


